Citation Nr: 0329864	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  98-19 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 40 percent on a 
schedular or extraschedular basis, on appeal from the initial 
award of service connection for complete tear of the longhead 
of the right (major) biceps tendon with chronic impingement 
syndrome of the right shoulder and limitation of motion.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




REMAND

The veteran had active service from March 1962 to March 1964 
and active duty for training (ACDUTRA) from July 4 to 18, 
1992.

This appeal is from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  The RO granted service connection for 
the veteran's right biceps and shoulder condition and rated 
the condition 30 percent disabling.  In October 1998, the RO 
increased the rating to 40 percent from the effective date of 
service connection, the maximum rating the rating schedule 
provides for the veteran's disability.  The veteran has not 
withdrawn the appeal and must be presumed to be seeking 
extraschedular rating.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) ("the claimant will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded").  In a 
November 1998 statement of the case (SOC), the RO provided 
the veteran the text of the regulation governing entitlement 
to extraschedular ratings.  See 38 C.F.R. § 3.321(b)(1) 
(2003).  

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), enacted while the veteran's 
appeal has been pending, made significant changes in VA's 
duty to notify and assist claimants for benefits administered 
by the Secretary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)) (2002).  Among VA's duties is to notify the 
veteran of evidence and information necessary to substantiate 
his/her claim and inform him/her which information and 
evidence, if any, he/she must provide VA and which 
information and evidence, if any, VA will attempt to obtain 
on his/her behalf.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  Judicial decision has made 
clear that merely reciting an applicable regulation in an SOC 
does not discharge this duty.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In June 2003, the RO notified the veteran by letter of 
information and evidence necessary to substantiate secondary 
service connection claims.  That letter is irrelevant to the 
claim on appeal.  It does not discharge VA's VCAA duties as 
regards the matter on appeal.  A June 2003 supplemental SOC 
(SSOC) informed the veteran of VA's duties under the VCAA, 
but informing him what VA must do is not doing what VA must 
do.  VA must comply with VCAA as it relates to the specific 
claim at issue.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded to cure the fundamental 
failure of compliance with the VCAA, the RO must ensure that 
the notice given the veteran as required by 38 C.F.R. 
§ 5103(b) correctly states that a full year is allowed to 
respond to a VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice and other 
duties under the VCAA have been satisfied 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Notice in this case 
must specifically inform the veteran of 
what information and evidence is 
necessary to substantiate a claim for a 
higher rating for his right biceps and 
shoulder condition on an extraschedular 
basis.

2.  Readjudicate the claims at issue, 
including determination whether to refer 
the veteran's right biceps and shoulder 
claim for extraschedular evaluation.  If 
any element of the claim remains denied, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




